DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS), dated 02/24/2021, comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, they have been placed in the application file and the information therein has been considered as to the merits.
Status of the Claims

Applicant’s remarks and claim amendments in the reply filed on 02/24/2021 are acknowledged. 
In view of applicants’ arguments and amendments to the claims, the previous Claim Objections has been withdrawn. 
Applicants claim amendments and arguments are persuasive for the previous 112(a) written description and nonstatutory double patenting rejection, accordingly the rejections are withdrawn. 
Based on the above, the claims 56, 68 and 70 are allowed. 
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Structurally similar cyclic peptides are known in the art, for example Dutta (US 6,034,056) and Dutta et al (Journal of Peptide Science, 2000, 6, 321-341; see applicants filed IDS dated 07/24/2020), but they differ in applicants -L-Z- in combination with the recited limitations. None of the prior art gives an indication to the skilled person(s), which would 
The prior art, taken alone or in combination, neither anticipates nor renders obvious the subject matter of applicants’ invention.  
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929.  The examiner can normally be reached on 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658